DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021, has been entered.

Claims 25, 26, 28-33, 35-40, and 42-45 are amended.
Claims 25-45 are pending.
Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims recite a method that is analogous to Example 39 from the Subject Matter Eligibility Examples.  The Examiner respectfully disagrees.  Example 39 involves facial recognition technology that is inherently rooted in computer technology.  In contrast, the present claims are directed to a process for evaluating an online merchant.  The steps could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  
The rejection of the claims for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Leff reference; cited in the rejections below.  Independent claims 25, 32, and 39 are rejected as being obvious over Leff in view of Grant.  
The Applicant submits that Grant does not teach training a model.  The Examiner respectfully disagrees.  Grant teaches the use of a neural network to correlate data related to 
The Stibel reference is no longer cited in the Office Action.  Applicant’s arguments with respect to the Stibel reference are moot.
The Applicant additionally traverse the rejection of claims 27, 34, and 41 as being obvious over Leff and Grant in view of Li.  According to the Applicant, the equation from cited ¶[0038]: 
[(change in quantity)/(quantity)]/[change in price)/(price)]
Is not a ratio of products sold to prices.  In response, the Examiner points out that the terms in Li’s equation: “quantity” and “price” refer to the number of products sold and the price of the products sold.  The quantity is divided by the price.  The equation does include other terms, but Li includes the data recited in the claim, which meets the limitations of the claim.   
The Applicant additionally traverses the rejection of claims 38, 35, and 42; contending that Belle does not teach a ratio of sales to a volume sales collected over a duration of time.  In response, the Examiner submits that the data taught by Belle is collected over a period of time, which meets the limitations of the claim.  See Belle abstract; “historical data describing product sales and transactions is collected.”  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time.
The rejection of claims 30, 37, and 42 is additionally traversed.  According to the Applicant, the Farahat reference is inapplicable to the claims.  In response, the Examiner points out that Farahat is cited for teaching a linear equation as a model.  Leff teaches the data disclosed the claims – sales linked to reviews or likes.  See Leff ¶[0037].  Moreover, Farahat 
The rejection of claims 31, 38, and 45 is also traversed.  According to the Applicant Arnott does not teach an index that is indicative of reliability or probability of default.  In response, the Examiner points out that Arnott teaches a credit rating, which could be considered to be indicative of both reliability and probability of default.  Moreover, Arnott also teaches revenue, profitability, and sales.  All of these could reasonably be considered indicative of reliability or probability of default, because they are tied to success of a business.  If a business is successful, it could be considered ‘reliable.’  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 25-45 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 25-45 are all directed to one of the four statutory categories of invention, the claims 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a ‘machine’ in independent claim 25; an apparatus with a processor and memory in independent claim 32; and a computer readable medium in independent claim 39). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a ‘machine’ in independent claim 25; an apparatus with a processor and memory in independent claim 32; and a computer readable medium in independent claim 39) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 25, 26, 29, 32, 33, 36, 39, 40, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0085804 A1 to Leff et al. (hereinafter ‘LEFF’) in view of US 2014/0278815 A1 to Grant et al. (hereinafter ‘GRANT’).

Claim 25 (Currently Amended)
LEFF discloses a machine-implemented method (see ¶[0027]; the software may be stored in electronic, machine readable storage media) of evaluating an online merchant (see abstract; information about a plurality of merchants is correlated in a database for online marketing.  See also ¶[0032]; obtain information from the merchant’s website), comprising: 
computing data related to the other online merchants from historical data related to the other online merchants (see ¶[0037]; historical records of subscribing and non-subscribing merchants), wherein the historical data related to the other online merchants includes sales performance data (see ¶[0057]; sales revenue), numbers of customer reviews attributed to the other online merchants over a predetermined duration of time and/or ratings attributed to the other online merchants based on the respective customer reviews (see again ¶[0057]; amount of customer likes), and wherein the computing data related to the other online merchants includes computing a rate of change in quality of the customer reviews of the other online merchants over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 
LEFF does not specifically disclose, but GRANT discloses, training a model to correlate the historical data and the computed data related to the other online merchants to index values of the other online merchants, wherein the index values of the other online merchants are indicative of a measure of performance of the respective other online merchants (see ¶[0051] and [0053]-[0054]; determine one or more factors that correlate with success in one or more business areas. An artificial neural network may be implemented in order to identify correlations between criteria and data to be optimized. See also ¶[0012] and [0046]; predict return on investment using feedback that includes participant ratings). 
computing data related to the online merchant from historical data related to the online merchant (see ¶[0037]; historical records of subscribing and non-subscribing merchants), wherein the historical data related to the online merchant includes a number of customer reviews attributed to the online merchant over the predetermined duration of time and/or a rating attributed to the online merchant based on the customer reviews attributed to the online merchant (see again ¶[0057]; amount of customer likes), and wherein the computing data related to the online merchant includes computing a rate of change in quality of the customer reviews of the online merchant over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to , 
applying the historical data and the computed data related to the online merchant to the model to compute an index value for the online merchant, wherein the index value for the online merchant is indicative of a future performance of the online merchant (see abstract and ¶[0013] & [0030]; analyze various data associated with companies to identify factors correlating with success, and using such data to provide a predictive outcome and estimate return on investment for a marketing campaign.  Correlate business decisions with customer satisfaction); and 
outputting the index value of the online merchant (see ¶[0013]; provide predictive outcome information based on product data, sales data, and various other data described herein).
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  GRANT discloses benchmarking using feedback to predict return on investment of marketing campaigns.  It would have been obvious to include the return on investment prediction as taught by GRANT in the system executing the method of LEFF with the motivation to predict business and marketing success based on reviews or ratings.

Claim 26 (Currently Amended)
The combination of LEFF and GRANT discloses the method as set forth in claim 25.
LEFF does not specifically disclose, but GRANT discloses, wherein the additional data for each online merchant includes: ratios calculated to determine trends on reputational problems (see ¶[0039]; the ratio of the number of products sold or used to the number of campaign referrals).


Claim 29 (Currently Amended)
The combination of LEFF and GRANT discloses the method as set forth in claim 25.
LEFF further discloses wherein the computed data for each online merchant includes: a rate of change in rating of customer reviews over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 

Claim 32 (Currently Amended)
LEFF discloses an apparatus, comprising a processor and memory (see ¶[0027]; the software may be stored in electronic, machine readable storage media) configured to: 
compute data related to the other online merchants from historical data related to the other online merchants (see ¶[0037]; historical records of subscribing and non-subscribing merchants), wherein the historical data related to the other online merchants includes sales performance data (see ¶[0057]; sales revenue), numbers of customer reviews attributed to the other online merchants over a predetermined duration of time and/or ratings attributed to the other online merchants based on the respective customer reviews (see again ¶[0057]; amount of customer likes), and wherein the computing data related to the other online merchants includes computing a rate of change in quality of the customer reviews of the other online merchants over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 
LEFF does not specifically disclose, but GRANT discloses, train a model to correlate the historical data and the computed data related to the other online merchants to index values of the other online merchants, wherein the index values of the other online merchants are indicative of a measure of performance of the respective other online merchants (see ¶[0051] and [0053]-[0054]; determine one or more factors that correlate with success in one or more business areas. An artificial neural network may be implemented in order to identify correlations between criteria and data to be optimized. See also ¶[0012] and [0046]; predict return on investment using feedback that includes participant ratings); 
compute data related to the online merchant from historical data related to the online merchant (see ¶[0037]; historical records of subscribing and non-subscribing merchants), wherein the historical data related to the online merchant includes a number of customer reviews attributed to the online merchant over the predetermined duration of time and/or a rating attributed to the online merchant based on the customer reviews attributed to the online merchant (see again ¶[0057]; amount of customer likes), and wherein the computing data related to the online merchant includes computing a rate of change in quality of the customer reviews of the online merchant over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 
apply the historical data and the computed data related to the online merchant to the model to cause the model to compute an index value for the online merchant, wherein the index value for the online merchant is indicative of a future performance of the online merchant (see abstract and ¶[0013] & [0030]; analyze various data associated with companies to identify factors correlating with success, and using such data to provide a predictive outcome and estimate return on investment for a marketing campaign.  Correlate business decisions with customer satisfaction); and 
output the index value of the online merchant (see ¶[0013]; provide predictive outcome information based on product data, sales data, and various other data described herein).
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  GRANT discloses benchmarking using feedback to predict return on investment of marketing campaigns.  It would have been obvious to include the return on investment prediction as taught by GRANT in the system executing the method of LEFF with the motivation to predict business and marketing success based on reviews or ratings.

Claim 33 (Currently Amended)
The combination of LEFF and GRANT discloses the apparatus as set forth in claim 32.
LEFF does not specifically disclose, but GRANT discloses, wherein the additional data for each online merchant includes: ratios calculated to determine trends reputational problems (see ¶[0039]; the ratio of the number of products sold or used to the number of campaign referrals).
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  GRANT discloses benchmarking using feedback to predict return on investment of marketing campaigns that includes using the ration of products 

Claim 36 (Currently Amended)
The combination of LEFF and GRANT discloses the apparatus as set forth in claim 32.
LEFF further discloses wherein the additional data for each online merchant includes: a rate of change in rating of customer reviews over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 

Claim 39 (Currently Amended)
LEFF discloses a non-transitory computer readable medium encoded with a computer program that includes instructions (see ¶[0027]; the software may be stored in electronic, machine readable storage media) to cause a processor to: 
compute data related to the other online merchants from historical data related to the other online merchants (see ¶[0037]; historical records of subscribing and non-subscribing merchants), wherein the historical data related to the other online merchants includes sales performance data (see ¶[0057]; sales revenue), numbers of customer reviews attributed to the other online merchants over a predetermined duration of time and/or ratings attributed to the other online merchants based on the respective customer reviews (see again ¶[0057]; amount of customer likes), and wherein the computing data related to the other online merchants includes computing a rate of change in quality of the customer reviews of the other online merchants over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to , 
LEFF does not specifically disclose, but GRANT discloses, train a model to correlate the historical data and the computed data related to the other online merchants to index values of the other online merchants, wherein the index values of the other online merchants are indicative of a measure of performance of the respective other online merchants (see ¶[0051] and [0053]-[0054]; determine one or more factors that correlate with success in one or more business areas. An artificial neural network may be implemented in order to identify correlations between criteria and data to be optimized. See also ¶[0012] and [0046]; predict return on investment using feedback that includes participant ratings); 
compute data related to the online merchant from historical data related to the online merchant (see ¶[0037]; historical records of subscribing and non-subscribing merchants), wherein the historical data related to the online merchant includes a number of customer reviews attributed to the online merchant over the predetermined duration of time and/or a rating attributed to the online merchant based on the customer reviews attributed to the online merchant (see again ¶[0057]; amount of customer likes), and wherein the computing data related to the online merchant includes computing a rate of change in quality of the customer reviews of the online merchant over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 
apply the historical data and the additional data related to the online merchant to the model to cause the model to predict performance of the online merchant (see abstract and ¶[0013] & [0030]; analyze various data associated with companies to identify factors correlating with success, and using such data to provide a predictive outcome and estimate return on ; and
 output the index value of the online merchant (see ¶[0013]; provide predictive outcome information based on product data, sales data, and various other data described herein).
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  GRANT discloses benchmarking using feedback to predict return on investment of marketing campaigns.  It would have been obvious to include the return on investment prediction as taught by GRANT in the system executing the method of LEFF with the motivation to predict business and marketing success based on reviews or ratings.

Claim 40 (Currently Amended)
The combination of LEFF and GRANT discloses the non-transitory computer readable medium as set forth in claim 39.
LEFF does not specifically disclose, but GRANT discloses, wherein the additional data for each online merchant includes: ratios calculated to determine trends on reputational problems (see ¶[0039]; the ratio of the number of products sold or used to the number of campaign referrals).
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  GRANT discloses benchmarking using feedback to predict return on investment of marketing campaigns that includes using the ration of products sold to campaign referrals.  It would have been obvious to include the ratio as taught by GRANT 

Claim 43 (Currently Amended)
The combination of LEFF and GRANT discloses the non-transitory computer readable medium as set forth in claim 39.
LEFF further discloses wherein the additional data for each online merchant includes: a rate of change in rating of customer reviews over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 

Claims 27, 34, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0085804 A1 to LEFF et al. in view of US 2014/0278815 A1 to GRANT et al. as applied to claim 25 above, and further in view of US 2016/0189175 A1 to Li et al. (hereinafter ‘LI’).

Claim 27 (Previously Presented)
The combination of LEFF and GRANT discloses the method as set forth in claim 25.
The combination of LEFF and GRANT does not specifically disclose, but LI discloses, wherein the additional data for each online merchant includes: a ratio of a number of products sold over the predetermined duration of time to prices of the products (see ¶[0038]; price elasticity defined based on quantity of demand and price)
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  LI discloses sensitivity pricing for demand management that includes calculation of price elasticity based on ratio of price to quantity. It would have been 

Claim 34 (Previously Presented)
The combination of LEFF and GRANT discloses the apparatus as set forth in claim 32.
The combination of LEFF and GRANT does not specifically disclose, but LI discloses, wherein the additional data for each online merchant includes: a ratio of a number of products sold over the predetermined duration of time to prices of the products (see ¶[0038]; price elasticity defined based on quantity of demand and price)
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  LI discloses sensitivity pricing for demand management that includes calculation of price elasticity based on ratio of price to quantity. It would have been obvious to include the price elasticity analysis as taught by LI in the system executing the method of LEFF with the motivation to predict revenue and customer volume for a price of a good (see LI abstract and LEFF ¶[0057]).

Claim 41 (Previously Presented)
The combination of LEFF and GRANT discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of LEFF and GRANT does not specifically disclose, but LI discloses, wherein the additional data for each online merchant includes: a ratio of a number of products sold over the predetermined duration of time to prices of the products (see ¶[0038]; price elasticity defined based on quantity of demand and price)
.

Claims 28, 35, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0085804 A1 to LEFF et al. in view of US 2014/0278815 A1 to GRANT et al. as applied to claim 25 above, and further in view of US 9,639,848 B1 to Belle et al. (hereinafter ‘BELLE’).

Claim 28 (Currently Amended)
The combination of LEFF and GRANT discloses the method as set forth in claim 25.
The combination of LEFF and GRANT does not specifically disclose, but BELLE discloses, wherein the additional data for each online merchant includes: a ratio of a number of reviews over the predetermined duration of time to a volume of sales over the predetermined duration of time (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time.
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict sales revenue resulting from campaigns the merchant may be contemplating (see ¶[0166] and [0057]) using reviews (see ¶[0004]).  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the 

Claim 35 (Currently Amended)
The combination of LEFF and GRANT discloses the apparatus as set forth in claim 32.
The combination of LEFF and GRANT does not specifically disclose, but BELLE discloses, wherein the additional data for each online merchant includes: a ratio of a number of reviews over the predetermined duration of time to a volume of sales over the predetermined duration of time (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time.
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict sales revenue resulting from campaigns the merchant may be contemplating (see ¶[0166] and [0057]) using reviews (see ¶[0004]).  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of LEFF with the motivation to analyze demand for business purposes.  

Claim 42 (Currently Amended)
The combination of LEFF and GRANT discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of LEFF and GRANT does not specifically disclose, but BELLE discloses, wherein the additional data for each online merchant includes: a ratio of a number of reviews over the predetermined duration of time to a volume of sales over the predetermined duration of time (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time.
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict sales revenue resulting from campaigns the merchant may be contemplating (see ¶[0166] and [0057]) using reviews (see ¶[0004]).  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of LEFF with the motivation to analyze demand for business purposes.  

Claims 30, 37, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0085804 A1 to LEFF et al. in view of US 2014/0278815 A1 to GRANT et al. as applied to claim 25 above, and further in view of US 2014/0136280 A1 to Farahat et al. (hereinafter ‘FARAHAT’).

Claim 30 (Currently Amended)
The combination of LEFF and GRANT discloses the method as set forth in claim 25.
The combination of LEFF and GRANT does not specifically disclose, but FARAHAT discloses, wherein the computed data for each online merchant includes: a predicted accumulated sales volume of an nth month subsequent to a given date (GD),PRVnm = a predicted increase in a number of reviews of the online merchant for the nth month subsequent to the GD,SVnm = sales revenue in an nth month prior to the GD, and NRVnm = an increase in the number of reviews in the nth month prior to the GD (see ¶[0019] and claims 1 & 3; predict the probability of a result based on correlation between factors, including revenue and a number 
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict sales revenue resulting from campaigns the merchant may be contemplating (see ¶[0166] and [0057]) using reviews (see ¶[0004]).  FARAHAT discloses a predictive tool based on correlations that includes predictions that correlate revenue and the number of feedback entries.  It would have been obvious to make a prediction based on correlations between revenue and feedback entries as taught by FARAHAT in the system executing the method of GRANT with the motivation to conduct campaign forecasting and analysis.

Claim 37 (Currently Amended)
The combination of LEFF and GRANT discloses the apparatus as set forth in claim 32.
The combination of LEFF and GRANT does not specifically disclose, but FARAHAT discloses, wherein the computed data for each online merchant includes: a predicted accumulated sales volume of an n"' month subsequent to a given date (GD),PRVnm = a predicted increase in a number of reviews of the online merchant forNRVnm = an increase in the number of reviews in the n" month prior to the GD (see ¶[0019] and claims 1 & 3; predict the probability of a result based on correlation between factors, including revenue and a number of feedback entries. Examiner Note: the claimed equation describes a linear relationship between revenue and the number of reviews, which is described in the cited portions of FARAHAT)
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict sales revenue resulting from campaigns the merchant may be contemplating (see ¶[0166] and [0057]) using reviews (see ¶[0004]).  FARAHAT discloses a predictive tool based on correlations that includes predictions that correlate revenue and the 

Claim 44 (Currently Amended)
The combination of LEFF and GRANT discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of LEFF and GRANT does not specifically disclose, but FARAHAT discloses, wherein the computed data for each online merchant includes: a predicted accumulated sales volume of an nth month subsequent to a given date (GD),PRVnm = a predicted increase in a number of reviews of the online merchant for the nth month subsequent to the GD,SVnm = sales revenue in an nth month prior to the GD, and NRVnm = an increase in the number of reviews in the nth month prior to the GD (see ¶[0019] and claims 1 & 3; predict the probability of a result based on correlation between factors, including revenue and a number of feedback entries. Examiner Note: the claimed equation describes a linear relationship between revenue and the number of reviews, which is described in the cited portions of FARAHAT)
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict sales revenue resulting from campaigns the merchant may be contemplating (see ¶[0166] and [0057]) using reviews (see ¶[0004]).  FARAHAT discloses a predictive tool based on correlations that includes predictions that correlate revenue and the number of feedback entries.  It would have been obvious to make a prediction based on correlations between revenue and feedback entries as taught by FARAHAT in the system executing the method of GRANT with the motivation to conduct campaign forecasting and analysis.

Claims 31, 38, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0085804 A1 to LEFF et al. in view of US 2014/0278815 A1 to GRANT et al. as applied to claim 25 above, and further in view of US 7,587,352 B2 to Arnott (hereinafter ‘ARNOTT’).

Claim 31 (Currently Amended)
The combination of LEFF and GRANT discloses the method as set forth in claim 25.
The combination of LEFF and GRANT does not specifically disclose, but ARNOTT discloses, wherein the index value for the online merchant is indicative of a reliability and/or a probability of default of the online merchant (see col 26, In 55-col 27, In 18; an objective measure of scale associated with the financial object may include any combination or ration of revenue, profitability, sales, and credit rating).
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict sales revenue resulting from campaigns the merchant may be contemplating (see ¶[0166] and [0057]).  ARNOTT discloses a method for managing a virtual portfolio of investment objects that includes an index comprised of revenue, profitability, sales, and credit rating. It would have been obvious for one of ordinary skill in the art at the time of invention to consider credit rating of an asset as taught by ARNOTT in the system executing the method of LEFF with the motivation to objectively measure financial performance (see col 2, In 25-41 and col 26, In 34-44).

Claim 38 (Currently Amended)
The combination of LEFF and GRANT discloses the apparatus as set forth in claim 32.
The combination of LEFF and GRANT does not specifically disclose, but ARNOTT discloses, wherein the index value for the online merchant is indicative of a reliability score and/or a probability of default of the online merchant (see col 26, In 55-col 27, In 18; an .
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict sales revenue resulting from campaigns the merchant may be contemplating (see ¶[0166] and [0057]).  ARNOTT discloses a method for managing a virtual portfolio of investment objects that includes an index comprised of revenue, profitability, sales, and credit rating. It would have been obvious for one of ordinary skill in the art at the time of invention to consider credit rating of an asset as taught by ARNOTT in the system executing the method of LEFF with the motivation to objectively measure financial performance (see col 2, In 25-41 and col 26, In 34-44).

Claim 45 (Currently Amended)
The combination of LEFF and GRANT discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of LEFF and GRANT does not specifically disclose, but ARNOTT discloses, wherein the index value for the online merchant is indicative of a reliability score and/or a probability of default of the online merchant (see col 26, In 55-col 27, In 18; an objective measure of scale associated with the financial object may include any combination or ration of revenue, profitability, sales, and credit rating).
LEFF discloses online marketing, monitoring, and control for merchants that includes that uses a modeler to predict sales revenue resulting from campaigns the merchant may be contemplating (see ¶[0166] and [0057]).  ARNOTT discloses a method for managing a virtual portfolio of investment objects that includes an index comprised of revenue, profitability, sales, and credit rating. It would have been obvious for one of ordinary skill in the art at the time of invention to consider credit rating of an asset as taught by ARNOTT in the system executing the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.